1

2

3

4

5

6                               UNITED STATES DISTRICT COURT
7                                      DISTRICT OF NEVADA
8                                                 ***
9    ANTHONY PERRY OLIVER,                               Case No. 3:19-cv-00051-LRH-WGC
10                                       Petitioner, ORDER
            v.
11
     STATE OF NEVADA,
12
                                       Respondent.
13

14          On February 19, 2019, petitioner filed a notice of appeal. The Court has not entered any

15   appealable orders in this action, and the action remains, at this time, open and pending.

16   Accordingly, petitioner is hereby DENIED a certificate of appealability for the appeal filed on

17   February 19, 2019.

18          IT IS SO ORDERED.

19          DATED this 21st day of February, 2019.
20

21                                                         LARRY R. HICKS
                                                           UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28


                                                     1
